Mr. Chief Justice Clarity delivered the' opinion of the court: The claimant while working on State Highway Route 25 near Flora, Hlinois, as an employee of the State of Illinois and while in line of duty as such employee it became necessary to put a spring in a batchmixer of the paving machine and while doing so the claimant slipped and his right hand caught in a bucket operating gears of a revolving drum. As the result his hand was badly crushed and mangled. As a result of the accident it became necessary to remove all four fingers of his right hand and also a part of the hand itself. The Attorney General comes and defends and admits that claimant is entitled to recover Twenty-seven Hundred Seventy-five ($2,775.00) Dollars, according to the statutes in force at the time of the accident. The court is of the opinion that this is reasonable, and measured by the Workmen’s Compensation Act. Therefore this court recommends that claimant be allowed the sum of Twenty-seven Hundred Seventy-five ($2,775.00) Dollars.